DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 11/12/21 under 37 CFR 1.116, in reply to the final rejection, has been considered.

Claim Status
The arguments filed 11/12/21 are acknowledged. Claims 1-6 are canceled. Claims 7-14 are pending. Claims 7-14 are currently under consideration for patentability under 37 CFR 1.104.

Terminal Disclaimer
The terminal disclaimer filed on 11/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,349,640 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections Withdrawn
The rejection of claims 7-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,349,640 is withdrawn in light of the Terminal Disclaimer filed 11/12/21.

Conclusion
Claims 7-14 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        11/20/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645